The Court

said that prior to the act of 1826, it had been decided that where the sheriff omitted a levy, or stayed an advertisement, at the request of the defendant, as it was for his benefit, he should not be allowed to object to the sheriff’s fee for the service which he had thus prevented. But the act of 1826 prohibits the allowance of a fee for any service before it is performed; and as there had not been tn fact any advertisement, the court disallowed that charge. They allowed the several levying fee, and the dollarage, it appearing that the thirty days had expired before actual payment.